Exhibit 99.1 OCO HOLDINGS, INC. AND SUBSIDIARIES Consolidated Financial Statements December31, 2013 and 2012 (With Independent Auditors’ Report Thereon) OCO HOLDINGS, INC. AND SUBSIDIARIES Table of Contents Page(s) Independent Auditors’ Report 1–2 Consolidated Financial Statements: Consolidated Balance Sheets 3–4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7–8 Notes to Consolidated Financial Statements 9–26 Independent Auditors’ Report The Board of Directors and Stockholders OCO Holdings, Inc. and Subsidiaries: We have audited the accompanying consolidated financial statements of OCO Holdings, Inc. and its subsidiaries (theCompany), which comprise the consolidated balance sheets as of December31, 2013 and 2012, and the related consolidated statements of comprehensive income, stockholders’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with U.S.generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of OCO Holdings, Inc. and its subsidiaries as of December31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended, in accordance with U.S.generally accepted accounting principles. /s/ KPMG LLP Minneapolis, Minnesota
